DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see Applicant’s Arguments and Remarks, filed 12/14/2021, with respect to the rejection of claims 1-20 under 35 USC 103 have been fully considered and are persuasive.  The previous grounds of rejection have been withdrawn. 

Allowable Subject Matter

Claims 1-18, 21 and 22 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1, 8, and 15, the prior art fails to teach, suggest or disclose ranking a plurality of pieces of information included in a target data packet based on a preset ranking order of pieces of information, selecting a target piece of information from the plurality of pieces of information as the target key information based on the ranked pieces of information, determining a target coding precision and a target coding mode for the target data packet to be transmitted and coding the target data packet based on the target coding precision and the target coding mode. That is, no art teaching the ranking of 
Regarding claims 2-7, 9-15, 16-18, 21 and 22, the claims depend from claims 1, 8 and 15 and are allowable for at least the reasons stated with respect to those claims, supra. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989. The examiner can normally be reached 9am-5pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466